Citation Nr: 0602222	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  04-16 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for the residuals of a 
right ankle sprain.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1974 to August 
1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

The veteran testified at a hearing before the RO in May 2004.  
A transcript of the hearing testimony is associated with the 
claim file.


FINDING OF FACT

There is no competent medical evidence that the current 
residuals of a right ankle sprain are related to service.


CONCLUSION OF LAW

The residuals of a right ankle sprain were not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received VCAA notification 
prior to the initial unfavorable agency decision on February 
2003.  The RO provided the veteran VCAA letter notice to her 
claim for service connection in letters dated December 2001 
and July 2002, which informed her that she could provide 
evidence or location of such and requested that she provide 
any evidence in her possession.  Additionally, an August 2003 
rating decision, the February 2004 statement of the case 
(SOC), and the September 2005 SSOC provided the veteran with 
a summary of the evidence, the applicable law and regulations 
and a discussion of the facts of the case.  The rating 
decisions, VCAA letters, the SOC, and the SSOC specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Veteran's Center, service department, Social 
Security, and other federal agencies.  She was advised that 
it was her responsibility to either send records pertinent to 
her claim, or to provide a properly executed release so that 
VA could request the records for her.  The veteran was also 
asked to advise VA if there were any other information or 
evidence she considered relevant to this claim so that VA 
could help by getting that evidence.  It is the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

The veteran stated that post-service, she received treatment 
at the VAMC in Washington D.C., from private physicians Dr. 
A., Dr. R., Dr. S, and Ms. Moran, RN.  The RO requested and 
obtained records from the VAMC, Dr. S., and Dr. R. The RO 
requested records from Dr. A, but was informed that he had 
retired.  

Post-service, the veteran stated that she received treatment 
from various physicians while employed at Kennedy Space 
Center, but could not recall their names.

The veteran stated that while in service, she received 
treatment from flight surgeons at the Air Force bases where 
she was stationed.  The RO was informed that a search of 
records from the Lackland Air Force Base was negative.  The 
RO's requests for records from Zweibruken Air Force Base, 
Carswell Air Force Base and McGuire Air Force Base covered 
multiple years and could not be researched.  However, the 
Board notes that the record does contain the veteran's 
service medical records from June 1974 to August 1984, 
including reports from flight surgeons and the Air Force 
bases where the veteran was stationed.  

Additionally, there is a VA exam of record.  Thus, it does 
not appear that there are any other additional records that 
are necessary to obtain before proceeding to a decision in 
this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran claims that her right ankle was injured when she 
fell on the steps of an air traffic control tower while 
serving as an air traffic controller.  She reports that she 
cannot put too much pressure on her right ankle, nor can she 
walk or run because her ankle twists under the strain of body 
weight.  The veteran claims that to date, the right ankle 
remains swollen and painful.  The veteran fell in 2002 due to 
right ankle problems.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  The Court has held that in order to 
prevail on the issue of service connection on the merits, 
there must be medical evidence showing: (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Although the veteran contends that records of treatment by 
Flight Surgeons Office while on active duty were lost by the 
National Personnel Records Center, the service medical 
records contain multiple records from several bases stamped 
FSO-Flight Surgeons Office.  These medical records are from 
the Air Force bases for the time periods specified by the 
veteran.  These records show that the veteran was regularly 
examined by the flight surgeons and contain notations 
regarding the veteran's flight status.  The records are quite 
comprehensive and appear to cover the veteran's entire period 
of active duty.  There is no indication of missing or lost 
records.
  
The service medical reports show that in 1974, the veteran 
was seen for right ankle pain.  The pertinent finding was 
swelling and the veteran was treated with aspirin and told to 
heat and elevate her ankle.  There are no other complaints, 
findings or history of right ankle pain in the service 
medical reports.  The July 1984 separation report does not 
report any ankle injury or residuals of the ankle injury. 

The veteran stated that she has seen Dr. R for ankle 
treatment.  The private medical records from Dr. R. show that 
in January 1995, the left ankle was healing; and in June 
1996, the veteran had a swollen ankle.  There is no 
indication as to which ankle was swollen.  There are no 
further reports of ankle injury or treatment in these 
records.

In April 2002, the veteran was seen at the VAMC in 
Washington, DC for right ankle sprain.  The examiner noted 
that the veteran reported a history of right ankle pain, and 
that she recently fell down steps, re-injuring the right 
ankle.  The assessment was marked soft tissue swelling 
surrounding the right ankle joint with no arthritic changes.  
The examiner stated that there was no fracture or 
dislocation.

The veteran had a VA examination in August 2002.  The 
examiner noted that the veteran came walking into the 
examination room with a normal pattern gait.  After 
examination and reviewing an ankle x-ray, the examiner stated 
that the right ankle showed swelling and diagnosed the 
veteran with chronic right ankle sprain.  The examiner did 
not comment on the likely etiology of the right ankle sprain.  

The next question is whether there is competent, probative 
medical evidence of a nexus between the veteran's in service 
right ankle pain and swelling and the current chronic right 
ankle sprain.  The Board notes that under 38 C.F.R. § 
3.303(b), this nexus requirement can be satisfied for a 
"chronic" condition when: (1) a chronic disease manifests 
itself in service and the veteran currently has the same 
condition; or (2) a disease manifests itself in service but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997). 

A chronic disease need not be diagnosed within the 
presumptive period but characteristic manifestations thereof 
to the required degree must be shown by acceptable lay and 
medical evidence followed without unreasonable time lapse by 
definite diagnosis. 38 C.F.R. § 3.307(c); Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  A strong evidentiary 
link tends to ensure the disease is not due to "intercurrent 
cause" as set forth in 38 C.F.R. § 3.303(b). Cook v. Brown, 4 
Vet. App. 231, 238 (1993).

Review of the file shows that the veteran's chronic right 
ankle sprain is not entitled to service connection as a 
"chronic" condition under 38 C.F.R. § 3.303(b). First, there 
is no evidence that the right ankle pain and swelling 
incurred in service was chronic; the condition was treated in 
service on one occasion and there is no mention of an ankle 
abnormality in the veteran's separation examination or other 
service medical records.  Next, there is no evidence that the 
current chronic right ankle sprain is related to the pain and 
swelling shown in service.  The current chronic ankle sprain 
followed an intercurrent ankle injury in April 2002.  

There is also no evidence of continuity of symptomatology.  
The veteran claims that she has experienced ongoing ankle 
pain and treatment since her separation.  However, the first 
mention of ankle swelling is in May 1996; and the first 
medical evidence of the veteran's current right ankle 
condition was in 2002, more than fifteen years after service.  
Private medical records also indicate that the veteran used 
to play tennis and exercise prior to a car accident in 1994.  
Additionally, there is no medical evidence relating the 
veteran's current abnormality to service.  Therefore, there 
is neither a chronic condition shown in service or showing of 
continuity of related symptomatology after discharge.  Savage 
v. Gober, 10 Vet. App. 495-98, Caldwell v. Derwinski, 1 Vet. 
App. 469. 

The Board notes that the veteran testified that she has had 
pain, swelling and treatment for her right ankle following 
separation, and that her current right ankle condition is 
related to an in service injury.  This determination, 
however, is not a matter for an individual without medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the Board has considered the veteran's 
lay assertions, they do not outweigh the competent medical 
evidence of record, which does not show that the veteran's 
current chronic right ankle sprain is related to service.  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).
.
The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against the veteran's 
claim for service connection for the residuals of a right 
ankle sprain.  The Board considered the doctrine of 
reasonable doubt, but finds that the record does not provide 
an approximate balance of negative and positive evidence on 
the merits.  Therefore, the claim is denied.  
  

ORDER

Service connection for the residuals of a right sprain 
condition is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


